Citation Nr: 0205307	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to a disability evaluation in excess of 10 
percent for bilateral sensorineural hearing loss prior to 
July 12, 2000.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral sensorineural hearing loss beginning on July 12, 
2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the rating for bilateral 
sensorineural hearing loss from noncompensable to 10 percent, 
effective from June 10, 1998.  During the pendency of the 
appeal, the RO increased the rating to 40 percent, effective 
from July 12, 2000.

A hearing was held before the RO in July 2000.  A transcript 
of the hearing testimony has been associated with the claims 
file.

At his personal hearing, the veteran withdrew the issue of 
entitlement to an effective date prior to July 1, 1996 for a 
grant of service connection for tinnitus and bilateral 
hearing loss.  Thus, the issues on the title page are the 
only ones fully developed for appellate review.


FINDINGS OF FACT

1.  Prior to July 12, 2000, the veteran exhibited no more 
than Level III hearing in his left ear and Level V hearing in 
his right ear.

2.  On and after July 12, 2000, the veteran has exhibited no 
more than Level VII hearing in his left ear and Level VIII 
hearing in his right ear.


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a bilateral hearing loss prior to July 12, 2000, 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2001).

2.  The schedular criteria for an evaluation in excess of 40 
percent for a bilateral hearing loss beginning on July 12, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.85, DC 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  More recently, new regulations were adopted 
to implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In the circumstances of this case, the Board finds that there 
has been substantial compliance with the requirements of the 
VCAA.  In this case, the veteran has been given notice of the 
laws and regulations pertaining to his increased rating 
claims.

Moreover, the veteran has been advised of the evidence that 
would support or help substantiate his claim in the rating 
decisions, statement and supplemental statements of the case.  
VA has also provided him with examinations and obtained all 
necessary evidence.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(1)).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  The most 
current clinical evidence of the present level of disability 
is the VA examination of August 2000.  However, all pertinent 
evidence during the appeal period will be considered.

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry test in 
the frequencies 1,000, 2000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, and Part 4, Codes 6100 to 
6110 (effective prior to June 10, 1999), 6100 (effective June 
10, 1999).  

I.	Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral sensorineural hearing 
loss prior to July 12, 2000.

In April 1998, the veteran was granted service connection for 
bilateral sensorineural hearing loss and given a 
noncompensable rating, as audiometric testing of record at 
that time did not reflect a compensable degree of hearing 
loss.  The veteran was provided notice of this decision, but 
did not appeal.  In June 1998, he submitted a claim for an 
increased rating, and by rating decision dated in August 
1998, the RO granted the veteran a 10 percent evaluation, 
effective the date of claim.

On an audiometric examination given in July 1998 by Cobb 
Audiology Associates, pure tone air conduction threshold 
levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
70
75
LEFT
45
60
70
70

Speech discrimination ability was 72 percent for the right 
ear and 88 percent for the left ear.  These findings are 
consistent with Level V hearing in the right ear and Level 
III in the left ear.  A 10 percent disability rating is 
assigned for hearing loss when hearing acuity is Level V for 
the poorer ear and Level III for the better ear.  38 C.F.R. 
§ 4.85, 4.87, DC 6100.  

On VA audiometric examination in November 1998, pure tone air 
conduction threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
65
65
LEFT
40
50
55
45

Speech discrimination ability was 76 percent for both the 
right ear and the left ear.  These findings are consistent 
with Level IV hearing in the right ear and Level III in the 
left ear.  A 10 percent disability rating is assigned for 
hearing loss when hearing acuity is Level IV for the poorer 
ear and Level III for the better ear.  38 C.F.R. § 4.85, 
4.87, DC 6100.  

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  The amended criteria may not be 
applied earlier than the effective date of June 10, 1999.  
See VAOPGCPREC 3-2000.

A September 1999 letter from M.R. Gillespie, M.D. indicates 
that the veteran's hearing loss had worsened since 1995.  
Treatment reports from Dr. Gillespie, dated from February 
1999 to September 1999, also refer to the veteran's hearing 
loss, although no specific audiometric findings were made.

In view of the above, the degree of hearing impairment as 
shown by medical findings set forth above does not establish 
a level of severity for which a higher rating is warranted 
under the applicable schedular criteria.  Since the 
preponderance of the evidence is against a rating in excess 
of 10 percent prior to July 12, 2000, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

II.	Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral sensorineural hearing loss 
beginning July 12, 2000.

At his July 2000 hearing, the veteran testified that his 
hearing loss had worsened since the time of his last 
examination, and thus, a new examination was scheduled.

VA audiometric examination on July 12, 2000, revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
80
75
LEFT
50
60
70
60

Speech discrimination ability was 62 percent for the left ear 
and 60 percent for the right ear.  The examiner noted that 
the veteran had mild sloping to moderately-severe 
sensorineural hearing loss in the left ear, and mild sloping 
to severe hearing loss in the right ear.  This plots out to a 
rating of Level VII hearing in the right ear and Level VI in 
the left ear.  A 30 percent disability rating is assigned for 
hearing loss when hearing acuity is Level VII for the poorer 
ear and Level VI for the better ear.  38 C.F.R. § 4.85, 4.87, 
DC 6100.  A notation on the examination report stated that 
the examination was not adequate for rating purposes.

On a subsequent August 2000 examination, pure tone air 
conduction threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
85
85
LEFT
80
80
85
90

Speech discrimination ability was 68 percent for the left ear 
and 52 percent for the right ear.  The examiner noted that 
the veteran was using hearing aids, which enabled him to hear 
voices, but exacerbated his tinnitus, making it difficult to 
understand speech.  The examiner diagnosed the veteran with 
tinnitus and bilateral profound sensorineural hearing loss, 
severe and constant.

It is noted that the August 2000 auditory examination 
resulted in pure tone thresholds and speech discrimination 
findings that equate under the schedule as Level VII for the 
left ear and Level VIII for the right ear.  A 40 percent 
disability rating is assigned for hearing loss when hearing 
acuity is Level VIII for the poorer ear and Level VII for the 
better ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  It is also 
noted that the rating criteria for diseases of the ear and 
other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  However, application of those 
revised criteria yields no change in the 40 percent rating 
for the veteran's hearing loss during the applicable period.

The findings of the August 2000 examination reflect the most 
severe hearing loss documented on and after July 12, 2000, 
and thus, the 40 percent rating, and no higher, is properly 
assigned beginning on that date.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  Thus, even though medical 
records reflect that the veteran uses a hearing aid, the 
payment of additional compensation based upon the use of 
assistive devices is inconsistent with the purpose of VA 
compensation.  See 52 Fed. Reg. 44, 118 (1987).

In view of the above, the degree of hearing impairment as 
shown by medical findings set forth above does not establish 
a level of severity for which a higher rating is warranted 
under the applicable schedular criteria.  The Board is 
constrained by a mechanical application of the facts in this 
case to the applicable rating criteria.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Since the preponderance of 
the evidence is against an evaluation in excess of 40 percent 
beginning July 12, 2000, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral sensorineural hearing loss prior to 
July 12, 2000, is denied.

Entitlement to an evaluation in excess of 40 percent for 
bilateral sensorineural hearing loss beginning July 12, 2000, 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

